UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7516


ISAIAH F. WALKER,

                    Petitioner - Appellant,

             v.

WARDEN CECELIA REYNOLDS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. R. Bryan Harwell, District Judge. (2:15-cv-02174-RBH)


Submitted: August 28, 2017                                    Decided: October 10, 2017


Before GREGORY, Chief Judge, and AGEE and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant. Donald John Zelenka,
Deputy Attorney General, Alphonso Simon, Jr., Assistant Attorney General, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaiah F. Walker seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2254 (2012)

petition. The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Walker has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2